Boreman, J.:
This matter comes before us upon a petition for a rehearing filed after the adjournment of the last term of this court, but within the ten days allowed by a rule of the court. The rehearing is asked upon three grounds.
The first two grounds have reference to a supposed failure of the court to give due consideration to the questions involved in the case. They are simply an appeal to the court to go over the arguments and authorities again, and neither of these two grounds has reference to any law or fact to which our attention was not called upon the hearing of the case. They are not new matters. We see nothing in either to warrant the court in granting a rehearing.
The third ground urged is that Judge Powers, who sat in the hearing of the case in this court, was not, at the time, a member of this court. The question as to whether Judge Powers was a legal member of this court is one that the court would not examine into upon a motion for a rehearing, where no facts are shown to warrant it, and *89where one side only is beard. He was a de facto officer most certainly, and tbe attention of the court was not at the time called to any irregularity in his so doing, nor was any doubt cast upon his authority to act. Besides, Judge Powers did not agree with the majority of the court, but dissented.
We see no good reason for granting the^ prayer of the petitioner, and the rehearing is denied.
Zane, 0. J., and Henderson, J., concurred.’